



Exhibit 10.8
EQUITRANS MIDSTREAM CORPORATION
FIRST AMENDMENT TO THE
2018 INCENTIVE PERFORMANCE SHARE UNIT PROGRAM


WHEREAS, EQT Corporation (“EQT”) sponsors the EQT Corporation 2018 Incentive
Performance Share Unit Program (the “2018 Program”) effective as of January 1,
2018;


WHEREAS, on November 12, 2018, Equitrans Midstream Corporation (“ETRN”) became a
publicly traded company when its former parent company, EQT, separated its
midstream business from its upstream business (the “Separation”);


WHEREAS, in connection with Separation, EQT and ETRN entered into an Employee
Matters Agreement dated November 12, 2018 (the “EMA”), pursuant to which EQT and
ETRN agreed to the adjustment and replacement of equity compensation awards
denominated in EQT common stock in part with awards denominated in ETRN common
stock;


WHEREAS, pursuant to Section 4.02(f)(iii) of the EMA, (A) a portion of all
outstanding awards previously granted under the 2018 Program were converted into
performance awards denominated in ETRN common stock (such portion the “SpinCo
IPSUP Award (2018)”) and (B) two-thirds of the SpinCo IPSUP Award (2018) shall
be earned based on new performance goals related to ETRN performance from the
period from January 1, 2019 to December 31, 2020; and


WHEREAS, the ETRN Management Development and Compensation Committee (the
“Compensation Committee”) wishes to amend the SpinCo IPSUP Award (2018) to adopt
new performance goals related to ETRN pursuant to the EMA.


NOW, THEREFORE, the Compensation Committee hereby adopts the following amendment
to the 2018 Program effective as of November 12, 2018.


I.
A new Section 21 is added to read as follows:



Section 21. Separation and Distribution. Notwithstanding anything herein to the
contrary, on November 12, 2018, Equitrans Midstream Corporation (“ETRN”) became
a publicly traded company when its former parent company, the Company, separated
its midstream business from its upstream business (the “Separation”). Pursuant
to Section 4.02(f)(iii) of an Employee Matters Agreement entered into by the
Company and ETRN in connection with the Separation (the “EMA”), a portion of all
outstanding awards previously granted under the Program were converted into
performance awards denominated in ETRN common stock (such portion the “SpinCo
IPSUP Award (2018)”). Therefore, notwithstanding anything herein to the contrary
and pursuant to the terms of the EMA, effective as of November 12, 2018:









--------------------------------------------------------------------------------




(a)
one-third of the SpinCo IPSUP Award (2018) shall be earned based on actual
performance as of December 31, 2018 with respect to the performance goals
applicable to such award immediately prior to the Separation, after which time
payment with respect to such portion of the award shall be solely subject to a
Participant’s continued employment with ETRN until the payment date following
December 31, 2020;



(b)
two-thirds of the SpinCo IPSUP Award (2018) (the “ETRN Performance Award”) shall
be earned based on the following new performance conditions (collectively, the
“ETRN Performance Conditions”): (i) ETRN’s total shareholder return (“Total
Shareholder Return,” or “TSR”) relative to the TSR of an ETRN peer group
(“Relative TSR”), calculated as described in Attachment E for the ETRN
Performance Period (defined below), and (ii) the ETRN’s Cumulative TSR Per
Share, calculated as described in Attachment F for the ETRN Performance Period.
For purposes of this Program, the “ETRN Performance Period” shall mean the
period commencing on January 1, 2019 and continuing thereafter until the earlier
of (a) December 31, 2020 and (b) the closing date of a Qualifying Change of
Control; and



(c)
the Payout Factor, as defined in Section 5 above, with respect to the ETRN
Performance Award shall be calculated as set forth on Attachment G.



Except as otherwise set forth in this Section 21, the Program shall continue in
full force and effect subject to the terms and conditions herein.


II.
New Attachments E through G are added to read as follows:



Attachment E


2018 Incentive Performance Share Unit Program
Calculation of Relative Total Shareholder Return


For purposes of the ETRN Performance Awards, “Total Shareholder Return” or “TSR”
shall mean the total shareholder return as determined by dividing (i) the sum of
(A) the Ending Period Average Price minus the Beginning Period Average Price
plus (B) all dividends and other distributions paid on the issuer’s shares
during the ETRN Performance Period, assuming such dividends and other
distributions are invested in shares on the ex-dividend date for such dividend
or other distribution, by (ii) the Beginning Period Average Price. The ETRN
Management Development and Compensation Committee (“ETRN MDCC”) shall have the
authority to make appropriate equitable adjustments to account for extraordinary
items affecting the TSR.









--------------------------------------------------------------------------------




For purposes of calculating TSR, “Beginning Period Average Price” shall mean the
average official closing price per share of the issuer over the 15 consecutive
trading days ending with and including December 31, 2018 (if the applicable day
is not a trading day, the immediately preceding trading day).
For purposes of calculating TSR, “Ending Period Average Price” shall mean the
average official closing price per share of the issuer over the 15 consecutive
trading days ending with and including December 31, 2020 (if the applicable day
is not a trading day, the immediately preceding trading day).
Each company, including ETRN, will be ranked in descending order by the TSR so
calculated. In the event any member of the Peer Group identified below
liquidates or reorganizes under the United States Bankruptcy Code (U.S.C. Title
11) before the end of the ETRN Performance Period, such member shall remain in
the Peer Group for purposes of calculating the Payout Factor. If any member of
the Peer Group is acquired by another entity before the end of the ETRN
Performance Period, such member shall be removed from the Peer Group for
purposes of calculating the Payout Factor. In all other cases involving merger,
reorganization or material change in ownership, legal structure, or business
operations of any member of the Peer Group before the end of the ETRN
Performance Period, the ETRN MDCC shall have discretionary authority to retain,
remove, or replace such member for purposes of calculating the Payout Factor.
Peer Group


For purposes of the ETRN Performance Awards, the Peer Group shall consist of the
following companies:







--------------------------------------------------------------------------------




Enterprise Products Partners LP
Energy Transfer LP
Kinder Morgan Inc.
The Williams Companies Inc.
MPLX LP
ONEOK Inc.
Plains All American Pipeline LP
Cheniere Energy Inc.
Magellan Midstream Partners LP
Targa Resources Corp
Andeavor Logistics LP
Western Gas Equity Partners LP
Phillips 66 Partners LP
Enable Midstream Partners LP
Antero Midstream GP LP
DCP Midstream LP
Buckeye Partners LP
Plains GP Holdings LP
Crestwood Equity Partners LP
EnLink Midstream LLC












--------------------------------------------------------------------------------






Attachment F


2018 Incentive Performance Share Unit Program
Calculation of Cumulative TSR Per Share


For purposes of the ETRN Performance Awards, “Cumulative TSR Per Share” shall
mean the number determined by adding the sum of (A) the Ending Period Average
Price minus the Beginning Period Average Price plus (B) all dividends and other
distributions paid on the issuer’s shares during the ETRN Performance Period.
The ETRN MDCC shall have the authority to make appropriate equitable adjustments
to account for extraordinary items affecting the Cumulative TSR Per Share.


For purposes of calculating Cumulative TSR Per Share, “Beginning Period Average
Price” shall mean the average official closing price per share of the issuer
over the 15 consecutive trading days ending with and including December 31, 2018
(if the applicable day is not a trading day, the immediately preceding trading
day).
For purposes of calculating Cumulative TSR Per Share, “Ending Period Average
Price” shall mean the average official closing price per share of the issuer
over the 15 consecutive trading days ending with and including December 31, 2020
(if the applicable day is not a trading day, the immediately preceding trading
day).













--------------------------------------------------------------------------------





Attachment G
2018 Incentive Performance Share Unit Program
Calculation of Payout Factor


The Payout Factor will be determined based on the level of achievement of the
ETRN Performance Conditions during the ETRN Performance Period. Performance
under each metric is independent of performance under the other metrics.


The performance results for Relative TSR and Cumulative TSR Per Share based on
the charts below are multiplied by the applicable weightings and then added
together to determine a preliminary payout factor.


Relative TSR Ranking (80% Weight)


 
Threshold
Target
Maximum
Performance Goal
At 25th percentile
50th percentile
At or above 75th percentile
Payout Factor
50%
100%
300%



Cumulative TSR Per Share (20% Weight)


 
Threshold
Target
Maximum
Performance Goal
Cumulative
TSR Per Share of
$3.80
Cumulative TSR Per Share of
$7.10
Cumulative
TSR Per Share of $10.40
Payout Factor
50%
100%
300%





    
NOTE: Above Threshold all Payout Factors are interpolated on a straight-line
basis between the data points above, with 300% being the maximum in all cases.
Below threshold, the Payout Factor shall be zero.









